*557The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification, including its resolution of alleged inconsistencies in testimony. The identification was particularly reliable because the undercover officer followed defendant after the sale and led the field team to him. Concur — Gonzalez, P.J., Mazzarelli, Nardelli, Acosta and Román, JJ.